Citation Nr: 1016304	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for tubuloalevolor carcinoma, status post (s/p) left upper 
lobectomy for the period prior to November 7, 2008.

2.  Entitlement to an initial rating higher than 30 percent 
for tubuloalevolor carcinoma, status post (s/p) left upper 
lobectomy for the period beginning November 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to April 
1963 and from September 1963 to April 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California. 

By way of procedural history, the RO granted service 
connection for tubular adenocarcinoma (claimed as removal of 
the right lung due to asbestos exposure) and awarded a 100 
percent disability rating effective from February 28, 2004, 
and a noncompensable rating from August 1, 2004.  In a 
November 2004 rating decision the RO restored the 100 percent 
rating and proposed to reduce it to 30 percent.  An April 
2005 rating decision decreased the Veteran's service 
connected lung disability evaluation to 30 percent, effective 
July 1, 2005.  It is the latter decision which was appealed 
by the Veteran.  The current appeal does not include the time 
for which the temporary 100 percent evaluation was in effect, 
insofar as that a 100 percent rating is the highest rating 
available.  

In June 2008, the Board remanded this claim for additional 
development, including the provision of a VA examination that 
contained the full range of results necessary to rate the 
disability under the pertinent diagnostic codes.  After the 
additional development prescribed in the remand was 
accomplished, the claim was returned to the Board for 
appellate disposition.  

Thereafter, the matter was referred for an outside medical 
opinion.  The opinion was received in December 2009.  The 
appellant and his representative were provided copies of the 
opinion, additional argument has been made and the matter is 
now before the Board for further review.


FINDINGS OF FACT

1. Prior to November 7, 2008, the Veteran was not shown to 
have FEV-1 of 55 percent predicted or less; or FEV-1/FVC of 
55 percent or less; DLCO of 55 percent predicted or less; 
maximum oxygen consumption of 20 ml/kg/min or less (with 
cardiorespiratory limit); cor pulmonale, pulmonary 
hypertension as shown by echocardiogram or cardiac 
catheterization, or episodes of acute respiratory failure. 
While outpatient oxygen therapy was required during the 
latter part of this period, this was not shown to be at least 
as likely as not due to the Veteran's service connected lung 
disorder.

2.  On November 7, 2008, the Veteran's FEV-1 was shown to be 
46 percent predicted, FEV-1/FVC was 51 percent, and DLCO 
corrected for hemoglobin was 58 percent predicted.  The 
evidence does not show maximum exercise capacity was less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation) or that the Veteran had cor 
pulmonale, pulmonary hypertension as shown by echocardiogram 
or cardiac catheterization, or episodes of acute respiratory 
failure. While outpatient oxygen therapy was required during 
this period, this was not shown to be at least as likely as 
not due to the Veteran's service connected lung disorder.  


CONCLUSIONS OF LAW

1.  For the period prior to November 7, 2008, the criteria 
for an evaluation in excess of 30 percent for tubuloalevolor 
carcinoma, status post (s/p) left upper lobectomy were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.97, Diagnostic Code 6844 (2009).  

2.  For the period beginning November 7, 2008, the criteria 
for an evaluation of 60 percent, but no higher, for 
tubuloalevolor carcinoma, status post (s/p) left upper 
lobectomy were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.97, Diagnostic Code 6844 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in June 2004, 
prior to the adjudication of the claim appealed herein, that 
informed him what the evidence needed to show in order to 
establish service connection for a claimed disability and 
explained VA's duty to assist the Veteran with obtaining 
evidence in support of his claim.  In March 2006 and in June 
2006 the Veteran was sent information about how VA assigns 
disability ratings and effective dates. 

The Veteran's claim for a higher initial rating for his 
tubuloalveolar carcinoma s/p left upper lobectomy is a 
downstream issue from his claim for entitlement to service 
connection for that disability.  The RO granted service 
connection for the Veteran's cancer, and assigned a staged 
rating.  Ultimately, this resulted in the Veteran being 
assigned a 100 percent rating that was effective from 
February 28, 2004 until June 31, 2005 and a 30 percent rating 
thereafter.  The Veteran then filed a notice of disagreement 
arguing that his rating for the period after June 31, 2005 
should have been higher.  In these circumstances, VA is not 
required to issue a new VCAA letter.  See VAOPGCPREC 8-2003 . 
In this precedential opinion, the General Counsel held that 
although VA is required to issue a Statement of the Case 
(SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 
5103(a) does not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue. Id. Here, the Veteran was provided an SOC in June 2006 
and thereafter also received several Supplemental Statements 
of the Case (SSOCs) addressing the issue on appeal, the most 
recent being dated in July 2009.  

In addition to the providing various notices to claimants, VA 
also must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, Social Security 
Administration (SSA) records, documents prepared in 
connection with a lawsuit contemplated by the Veteran which 
included a medical evaluation, and a transcript of the 
Veteran's testimony at a January 2008 hearing that was held 
before the undersigned Veterans Law Judge.  Additionally, the 
Veteran received multiple VA examinations in connection with 
his claim.  The Board also obtained a medical opinion in 
connection with this claim, to which the Veteran and his 
representative were given the opportunity to respond.

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.



II. Stegall

This case was previously remanded by the Board.  The Veteran 
has the right to substantial compliance with the instructions 
that were set forth in that remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. 
App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 
147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with).  The 
June 2008 Board remand directed VA to (1) ensure that all 
required VCAA notices were provided to the Veteran; (2) 
obtain SSA records; (3) obtain more recent VA treatment 
records and any additional private treatment records that 
were identified by the Veteran; (4) provide another VA 
examination to the Veteran, and (5) readjudicate the claim.  

As set forth above, the Veteran was provided with all 
required notices with respect to his claim herein.  His SSA 
records were obtained, as were more recent VA treatment 
records and a copy of a July 2005 private treatment record.  
No other private treatment records were identified by the 
Veteran.  The Veteran was reexamined by VA in November 2008, 
and this examination substantially complied with the 
instructions set forth in the Board's remand.  See Dyment, 
287 F.3d 1377.  The Veteran's claim was thereafter 
readjudicated.  For these reasons, the Board finds that there 
was substantial compliance with the instructions set forth in 
its June 2008 remand.

III.  Initial Rating

In this case, the Veteran contends that, exclusive of the 
period during which he was assigned a temporary 100 percent 
rating, his lung disability was more severe than is 
contemplated by the currently assigned 30 percent rating. 

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21Vet. App. 505 (2007).  

The Veteran's lung disorder is rated pursuant to diagnostic 
code 6844, pursuant to the General Rating Formula for 
Restrictive Lung Diseases.  Pursuant to this formula a 30 
percent rating is assigned when pulmonary function testing 
(PFT) shows a forced expiratory volume in 1 second (FEV-1) 
that is 56 to 70 percent predicted, or FEV-1/forced vital 
capacity (FVC) of 56 to 70 percent, or when the diffusion 
capacity of the lung for carbon monoxide (DLCO) is 56 to 65 
percent predicted.  A 60 percent rating is assigned where 
FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 
percent, or DLCO is 40 to 55 percent predicted, or when 
maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is 
less than 40 percent, or when DLCO is less than 40 percent 
predicted, or when maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale, or there is pulmonary 
hypertension as shown by echocardiogram or cardiac 
catheterization, or where there are episodes of acute 
respiratory failure, or where outpatient oxygen therapy is 
required.  Id.

When evaluating respiratory disorders utilizing the results 
of PFTs, post-bronchodilator results are used in applying the 
rating criteria unless the post-bronchodilator results were 
poorer than the pre-bronchodilator results.  In those cases, 
the pre-bronchodilator results are used for rating purposes.  
38 C.F.R. § 4.96(d)(5).  

The Board reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the Veteran underwent a flexible bronchoscopy 
and left upper lobectomy in January 2004.  At that time, his 
past medical history included chronic obstructive pulmonary 
disease (COPD), a lengthy history of tobacco use, and 
coronary artery disease (CAD) with a prior episode of cardiac 
arrest.  The Veteran was noted to be pacemaker dependant.  
His preoperative and postoperative diagnoses were cancer of 
the left upper lobe.  He continued to smoke after his surgery 
but was encouraged to quit.

In July 2004, a chest x-ray showed no pulmonary effusions or 
edema.  The Veteran was noted to be doing well post-surgery.  

He was first examined by VA with respect to this claim in 
October 2004.  At that time the Veteran complained of a 
tender bulge in the left upper quadrant, pain with coughing 
or activity that involved use of the abdominal muscles, and 
dyspnea on even slight exertion.  He was obese and mild 
wheezing was noted.  Post-bronchodilator PFT results showed a 
FEV-1 of 57 percent predicted and FEV-1/FVC of 63 percent.  
DLCO was not tested.  The examiner diagnosed adenocarcinoma 
of the left upper lobe s/p left upper lobe lobectomy; 
postoperative left upper abdominal muscle paralysis with 
bulging and tenderness on palpation; and mild wheezing that 
was probably an acute exacerbation of obstructive lung 
disease.  

The Veteran was evaluated by a private physician in 
conjunction with private litigation in July 2005.  At that 
time the Veteran reported that he continued to smoke heavily 
and had done so since 1960.  He was s/p a left upper lobe 
lobectomy for lung cancer.  He had a history of childhood 
asthma that apparently resolved with age.  He previously had 
a myocardial infarction and was pacemaker dependant.  He had 
significant symptoms of wheezing which he reported increased 
after his lobectomy, limited his activities, and required to 
regular use of bronchodilators.  

Upon examination, the Veteran's breath sounds were clear 
without audible wheezing.  Forced expiration was grossly 
prolonged and was accompanied by mild expiratory wheezing 
over the windpipe.  There were no rales or crackles.  A 
computerized tomography (CT) scan of the thorax revealed 
bilateral pleural thickening particularly along the posterior 
lower portions of the lung but no calcifications.  There were 
centrilobular opacities consistent with fibrosis.  There was 
also thickening of the interlobular septa which was also 
indicative of fibrosis.  There was no evidence of emphysema.  

Pulmonary function testing performed on June 22, 2005 
indicated an FEV-1 of 65 percent predicted, FEV-1/FVC of 63 
percent, and "DLCOunc" of 72 percent predicted and 
"DLCOcor" of 67 percent predicted.  The testing was 
interpreted as showing vital capacity and total lung capacity 
within normal limits despite the left upper lobectomy.  FEV-1 
showed moderate airway obstruction.  Pulmonary diffusing 
capacity was moderately but significantly reduced.  

The examiner diagnosed pulmonary asbestosis, asbestos related 
pleural disease, s/p lobectomy for lung cancer, and COPD 
secondary to smoking.  

The Veteran underwent a VA contract examination on January 
25, 2006.  At that time he reported frequent coughing with 
sputum, pain, and discomfort over the left chest area.  He 
reported using medications to alleviate dyspnea.  He did not 
require oxygen or steroids.  He reported having difficulty 
performing strenuous activity but no difficulty working.  He 
reported that he did not miss time from work due to his lung 
disability, but also that he was unemployed.

Pulmonary function testing showed that the Veteran's FEV-1 
was 68 percent predicted and his FEV-1/FVC was 75 percent.  
The interpretation was mild obstructive and restrictive 
airway disease.  In an addendum, the examiner diagnosed s/p 
upper lung resection, mild restrictive airway disease.  

The Veteran continued to be followed by VA for his lung 
conditions.  In May 2007 he reported that he continued to 
smoke and he was noted to be morbidly obese.  He developed 
difficulty breathing at night and was provided with oxygen 
and a CPAP machine at night which helped.  He continued to 
experience dyspnea on exertion. A June cardiology note 
attributed the Veteran's dyspnea to his COPD.  A subsequent 
June note indicated that the Veteran was then on home oxygen 
and had quit smoking.  He was evaluated as doing well, 
without any new shortness of breath.

By June 2008, the Veteran became home oxygen dependant.  A CT 
scan showed no recurrence of his lung cancer.  

The Veteran was reexamined by VA on November 7, 2008.  At 
that time the Veteran reported mild to moderate pain at the 
surgical site and dyspnea on exertion that was progressive 
since the surgery.  He also developed a chronic cough.  Chest 
films were unremarkable apart from the evidence of his prior 
surgery.  PFTs showed a FEV-1 of 46 percent predicted and 
FEV-1/FVC of 51 percent.  DLCO corrected for hemoglobin was 
58 percent predicted.  

The examiner noted that the Veteran's dyspnea on exertion was 
likely due to a combination of the loss of lung volume post 
surgery, COPD, and deconditioning due to the Veteran's 
sedentary lifestyle.  The examiner noted that medical 
literature indicates that a lobectomy of the lung reduces 
lung function by 7 to 9 percent.  Therefore, assuming that 
the Veteran lost 10 percent of his lung function due to the 
lobectomy, this explained all of his low FVC but only 
explained approximately 25 percent of his loss of FEV-1.  The 
examiner opined that the remainder of the Veteran's reduced 
lung function was due to his COPD.  

SSA records show that the Veteran was evaluated for 
disability compensation as a result of his cardiac 
disabilities. 

At his hearing in January 2008, the Veteran testified that he 
was on home oxygen therapy for about 3 hours during the day 
and also in the evening.  He used an inhaler approximately 2 
to 3 times per day.  He developed sleep apnea which he was 
told was due to his lung disorders.  He testified that he 
developed dyspnea with even short amounts of exertion.  

In a lay statement dated in April 2006 an acquaintance of the 
Veteran wrote that the Veteran was unable to walk "any 
distance" unless he used his bronchodilators. 

The Board obtained a special medical opinion from a 
pulmonologist regarding the Veteran's lung disabilities.  The 
pulmonologist opined that there was "some indication" that 
the Veteran "may have" asbestos related lung disease in 
addition to the left upper lobe non-small cell cancer for 
which he underwent the left upper lobectomy in January 2004 
with associated radiographic evidence of postoperative volume 
loss and pleural thickening.  He noted that findings of 
bilateral pleural thickening were indicative but non-
diagnostic of asbestos-related pulmonary fibrosis and 
possibly asbestos related pleural thickening.  However, the 
Veteran had no other indications of asbestos related 
radiographic findings and nor was anything of this nature 
shown on CT scans performed in 2005, 2006, and 2007.  Thus, 
while the examiner could not rule out the possibility of some 
degree of asbestos related interstitial lung change, if 
present it was most likely of minimal significance insofar as 
interstitial fibrosis that is severe enough to cause 
pulmonary symptoms is usually visible to some degree on 
standard CT scans.

The pulmonologist also addressed the Veteran's use of home 
oxygen therapy.  He noted that the Veteran's oxygen 
saturation 5 months after his lobectomy was close to normal.  
A repeat oxygen saturation in June 2009 was markedly 
abnormal.  This decline occurred without any radiographic 
evidence of progressive asbestos related disease but with a 
marked worsening of the Veteran's obstructive lung disease as 
shown by the results of the Veteran's PFTs.  The changes in 
the Veteran's PFTs could be best explained by a progression 
of the Veteran's COPD and marked weight gain from 221 pounds 
in January 2004 to 291 pounds in September 2008.  The 
examiner acknowledged that it could be argued that in 
patients with severe obstructive lung disease small changes 
in pulmonary function can caused marked changes in symptoms; 
therefore, it was possible that if the Veteran had not had 
the left upper lobectomy he might not be as severely impaired 
as he is currently.  However, taking everything into 
consideration, the pulmonologist concluded that it was less 
than 50 percent likely that the Veteran's use of oxygen was 
related to his service-connected pathology.  

The pulmonologist also agreed that the previous examiner's 
estimation that the Veteran's service connected pulmonary 
disability caused about a 25 percent contribution to his 
current respiratory impairment.  He based this conclusion on 
a comparison of preoperative and postoperative PFTs, the 
latter having been performed approximately 10 months after 
surgery, which showed a 22 to 30 percent reduction from 
preoperative FEV-1.  He noted that a 25 percent loss in 
pulmonary function is not generally associated with severe 
symptoms.  However, when this loss is added to the impairment 
that exists as a result of the Veteran's COPD and obesity, 
the effect could be much greater.  It was impossible to know 
what the patient's status would be if he had not had the 
lobectomy, but he most likely would still be significantly 
impaired.  However, the pulmonologist was unable to predict 
what the Veteran's FEV-1, FEV-1/FVC, or DLCO would have been 
if only the service connected disorder was considered.  

	(a)  The period prior to November 7, 2008.

The evidence does not support a rating higher than 30 percent 
for tubuloalevolor carcinoma, status post (s/p) left upper 
lobectomy, prior to November 7, 2008.  Pulmonary function 
testing performed in October 2004, June 2005, and January 
2006 were all compatible with the currently assigned 30 
percent rating.  There was also no evidence in the claims 
file that showed that the Veteran's maximum oxygen 
consumption was 20 ml/kg/min or less or that he had cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute respiratory failure.  

While the Veteran began home oxygen therapy in 2007, the 
evidence does not show that this was at least as likely as 
not due to his service connected pulmonary disability.  The 
only medical opinion that directly addressed the Veteran's 
need for home oxygen therapy was that which was obtained by 
the Board.  In that opinion, the pulmonologist opined that it 
was less likely than not that the Veteran's service connected 
pulmonary impairment caused him to need home oxygen therapy.  
Rather, he attributed this primarily to the Veteran's COPD 
and obesity.  Insofar as the Veteran is not service connected 
for COPD or obesity, the evidence does not support an 
increased evaluation premised upon the use of home oxygen 
therapy.

	(b)  The period beginning November 7, 2008.

The evidence supports an award of 60 percent, but no higher, 
for the Veteran's tubuloalevolor carcinoma, status post (s/p) 
left upper lobectomy, for the period beginning November 7, 
2008. 

The Veteran was reexamined by VA on November 7, 2008.  At 
that time, his respiratory function had precipitously 
declined from that which was shown on prior testing.  His 
PFTs showed FEV-1 that was only 46 percent predicted and FEV-
1/FVC that was only 51 percent.  These results are consistent 
with a 60 percent rating.  His DLCO corrected for hemoglobin 
was 58 percent predicted, which is consistent with a 30 
percent rating.  Thus, the results of the Veteran's PFTs are 
consistent with the higher rating.  There is no evidence 
indicating that the Veteran met the criteria for the 60 
percent rating prior to the November 7, 2008 VA examination.

The Board is cognizant that both the examiner who performed 
the November 2008 evaluation and the pulmonologist who 
reviewed the claims file at the Board's request estimated 
that only approximately 25 percent of the Veteran's decreased 
pulmonary function was due to his service connected lung 
disability.  However, neither was able to estimate what the 
Veteran's FEV-1, FEV-1/FVC, or DLCO would have been if only 
the service connected pulmonary disability was taken into 
consideration.  Since these values are essential elements of 
the rating criteria, the law requires that the Veteran be 
afforded the benefit of the doubt and the entirety of the 
reduced PFT results ascribed to the Veteran's service 
connected pulmonary disability for rating purposes.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  While the 25% reduction is, to some 
degree, a quantification, the rating criteria necessitate 
having actual numbers available for the results of the PFTs.  
Therefore, the Board, applying Mittleider, finds that the 
criteria for a 60 percent evaluation were met for this 
period.

However, Mittleider does not mandate that the Veteran's use 
of home oxygen therapy be ascribed to his service connected 
pulmonary disorder.  A pulmonologist was able distinguish 
this particular symptom from those which were caused by the 
Veteran's service connected pulmonary disability, opining 
that it was less likely than not that the Veteran's service 
connected lung disability caused him to require home oxygen 
therapy.  Rather, this was ascribed to his COPD and obesity.  
Since this symptom was distinguishable, it does not form the 
basis for an entitlement to a 100 percent rating.

Similarly, there was no other evidence indicating that the 
Veteran met the criteria for a 100 percent rating.  There was 
no evidence of maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, right ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute respiratory failure.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  His 
symptoms are contemplated by the rating schedule.  Moreover, 
the evidence does not show that the Veteran was repeatedly 
hospitalized as a result of his tubuloalevolor carcinoma, 
status post (s/p) left upper lobectomy, or that it materially 
interfered with his employment.  The evidence indicated that 
the Veteran continued to work until he developed cardiac 
problems that caused him to retire.  Notably, his SSA records 
attribute the Veteran's level of disability to his heart 
problems.  Likewise, while the Veteran is not presently 
working, the record does not indicate that he is unemployable 
solely due to his service connected disabilities. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
respect to the period prior to November 7, 2008, the weight 
of the evidence was against the Veteran's claim.  For the 
period thereafter, doubt was resolved in the Veteran's favor. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


ORDER

An initial rating in excess of 30 percent for tubuloalevolor 
carcinoma, status post (s/p) left upper lobectomy for the 
period prior to November 7, 2008 is denied.  

A rating of 60 percent, but no higher, for tubuloalevolor 
carcinoma, status post (s/p) left upper lobectomy or the 
period beginning November 7, 2008, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


